El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
*592I
A solicitud del Pueblo de Puerto Rico, acordamos revisar el dictamen del Tribunal Superior, Sala de Carolina, que ar-chivó, bajo la Regla 247(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, las acusaciones formuladas contra David Monge Sánchez por los delitos de violación, sodomía, robo y agresión agravada en su modalidad de delito grave.
Dicho dictamen respondió a su reclamo al derecho a jui-cio rápido, fundado en la dilación procesal resultante de cua-tro (4) suspensiones acaecidas durante el período compren-dido entre el 8 de abril y 15 de octubre de 1986. De estas cuatro (4) suspensiones, el récord revela que la primera de 8 de abril —en que compareció la víctima, testigo principal del Ministerio Fiscal— fue suspendida debido a que la represen-tación legal del acusado tenía señalado otro juicio, y las res-tantes —15 de mayo, 16 de septiembre y la última, el 15 de octubre— fueron motivadas porque dicha testigo no compa-reció. Al dilucidarse la solicitud de archivo, el Ministerio Pú-blico se opuso. Además, adujo que no existía fundamento para desestimar bajo la Regla 247(b) de Procedimiento Criminal, supra, y que, de ser procedente, era en virtud de la Regla 64(n) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
1 — 1
Tiene razón el Ministerio Fiscal. La Regla 64(n)(4) de Procedimiento Criminal, supra, claramente dispone que cualquier desestimación de una acusación o cargo “sólo podrá basarse en uno o más de los siguientes fundamentos:... (4) [q]ue el acusado [sin justa causa o su consentimiento] no fue sometido a juicio dentro de los ciento veinte (120) días siguientes a la presentación de la acusación o denuncia”.
Obviamente, este precepto es el que gobierna concreta-mente cualquier desestimación fundada en una demora al co-mienzo del juicio y, por ende, su alcance dispositivo en cuanto a la finalidad del caso. Los elementos o criterios para detec-*593tar si ha mediado o no una violación al derecho a juicio rápido bajo la Regla 64 de Procedimiento Criminal, supra, ha sido objeto de varias decisiones. Pueblo v. López Rodríguez, 118 D.P.R. 515 (1987); Pueblo v. Rivera Tirado, 117 D.P.R. 419 (1986); Pueblo v. Montezuma Martínez, 105 D.P.R. 710 (1977); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975).
En contraste, la Regla 247(b) de Procedimiento Criminal, supra, no es aplicable a la solución correcta del caso de autos. Por su esencia y propósito no estaba procesalmente disponible para ser invocada por el acusado Monge Sánchez. En lo pertinente, dispone:
(b) Por el tribunal; orden. Cuando ello sea conveniente para los fines de la justicia y previa celebración de vista en la cual participará el fiscal, el tribunal podrá decretar el sobre-seimiento de una acusación o denuncia. Las causas de sobre-seimiento deberán exponerse en la orden que al efecto se dic-tare, la cual se unirá al expediente del proceso. 34 L.P.R.A. Ap. II.
Se observa, pues, que la regla está concebida para ser activada por el tribunal a “instancia propia, o a petición del fiscal” apuntalada en la frase genérica de “pro de la justicia”. El texto no define su ámbito conceptual. También guarda silencio en cuanto a si un acusado puede evocarla, aunque es de rigor reconocer que en la fluidez y dinámica procesal una solicitud al efecto es susceptible de ser incorporada en el ánimo y conciencia del juez y, finalmente, proyectarse como una de instancia propia independientemente del interlocutor originario del pedido. E.L. Chiesa, Efecto de la desestimación de la denuncia o acusación: impedimento o no para un nuevo proceso, 54 Rev. Jur. U.RR. 495, 506-507 (1987).
Ahora bien, es menester aclarar que no podemos acceder a la tesis del Estado de que reescribamos la Regla 247(d) de Procedimiento Criminal, supra, y resolvamos que un sobre-seimiento bajo esa norma, incluso el inciso (b) antes trans-*594crito, es uno que por mandato expreso de la propia regla no impide “un nuevo proceso por los mismos hechos”. Si bien existen posiciones en contrario —Chiesa, supra— ello tiene apoyo en el historial de nuestras reglas, que refleja —aun cuando la cuestión fue discutida— que expresamente nos apartamos del modelo, su concordante, la Regla 48 federal, 18 U.S.C. Véanse: Texto del informe rendido al Tribunal Supremo de Puerto Rico proponiendo las Reglas de Procedi-miento Criminal para el Tribunal General de Justicia de Puerto Rico — Conferencia Judicial de Puerto Rico, Comité sobre Procedimiento Criminal, noviembre de 1958; Semina-rio sobre las Propuestas Reglas de Procedimiento Criminal, Departamento de Justicia, División de Investigaciones y Asuntos Criminales, 1960, pág. 288; Informe sobre Reglas de Procedimiento Criminal de Puerto Rico según revisadas por el Secretariado de la Conferencia Judicial, 1985, pág. 436.
H-I HH I — I
En resumen, procede revocar el dictamen de sobreseimiento bajo la Regla 247 de Procedimiento Criminal, supra, del tribunal de instancia. Ese no era ni es el vehículo procesal apropiado, sino la Regla 64(n) de Procedimiento Criminal, supra. Al resolver así nos adherimos a la visión decisoria expuesta en Pueblo v. Montezuma Martínez, supra, pág. 713, en donde en el contexto de la vista preliminar resolvimos que un primer archivo por dilación al derecho constitucional a un juicio rápido no debe ser “definitivo de la causa” y, por ende, la actuación judicial autorizada es bajo la Regla 64(n) de Procedimiento Criminal, supra, “que permite la radicación de nueva acusación en casos de delitos graves”, íd., pág. 712.
Con mayor rigor, en las circunstancias presentes de autos, es que el Procurador General en su informe señala:
Los delitos involucrados en este caso son de la más grave seriedad: violación, sodomía, robo y agresión en modalidad de *595delito grave. La desestimación estaría predicada en la incom-parecencia del testigo esencial de cargo —la víctima— sin culpa imputable al fiscal. Esto sería suficiente para resolver que la desestimación fuere sin perjuicio para un nuevo pro-ceso. Pero aún el tercer factor está en contra del recurrido. La negativa de la víctima a testificar no puede derrotar liviana-mente el derecho o interés social en traer a juicio a un acusado de delitos de tanta gravedad como los del caso de autos. Más aún, el Tribunal Superior fundamentó la desestimación de las acusaciones en falta de interés de la víctima. “El Tribunal por falta de interés de la perjudicada archiva estos casos bajo la regla 247(b)”. Minuta del 15 de octubre de 1986, página 6 del Apéndice a la petición de [certiorari] Esto es inconcebible. El derecho penal, sobre todo en casos de delitos de suma grave-dad, no puede depender de la falta de interés de la víctima en el caso. De otra manera se desvanece toda distinción significa-tiva entre el derecho civil privado y el derecho penal público. No se trata aquí de delitos transigibles bajo la Regla 246 de Procedimiento Criminal. Ni siquiera el delito menos grave de homicidio involuntario es transigible bajo dicha regla. Pueblo v. Ramírez Valentín, 109 D[.]P[.]R[.] 13 (1979). El procesa-miento criminal por los delitos de violación, robo y sodomía no es cuestión de interés privado de la parte perjudicada, sino interés público de toda la sociedad. Alegato del recurrente, pág. 15.
Como dijéramos en Pueblo v. Montezuma Martínez, supra, pág. 713, “[n]o hay justificación alguna en derecho para concederle este trato especial”. No podemos olvidar que el derecho constitucional a juicio rápido, siempre trascendental, se proyecta en dos (2) vertientes: el acusado y la sociedad. Sin restarle importancia, hemos de evitar caer en un hipnotismo judicial de efectos paralizantes. Después de todo, cabe recordar que ni aun la detención preventiva antes del juicio en exceso de seis (6) meses —ilegal al amparo del Art. II, Sec. 11 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1— es motivo de exoneración ni para que el proceso continúe. Pueblo v. Ortiz, 76 D.P.R. 247 (1954). Como corolario, menos puede justificarse para archivar defi-*596nitivamente un primer proceso, en virtud de la Regla 247 de Procedimiento Criminal, supra, la cual queda en reserva para usarse por el tribunal de posteriormente activarse la causa criminal y repetirse la misma situación.
Por los fundamentos expuestos, se dictará sentencia mo-dificatoria de la resolución del tribunal de instancia a los fines de estimar el sobreseimiento de las acusaciones bajo la Regla 6Un) de Procedimiento Criminal, supra.
El Juez Presidente Señor Pons Núñez y la Juez Asociada Señora Naveira de Rodón concurren con el resultado sin opi-nión escrita. El Juez Asociado Señor Hernández Denton emitió opinión disidente.
—O—